Citation Nr: 0529815	
Decision Date: 11/07/05    Archive Date: 11/14/05

DOCKET NO.  03-09 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
variously diagnosed as Paranoid Schizophrenia and Psychosis, 
not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to July 
1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied service connection for a 
mental condition.

The veteran presented testimony before the undersigned Acting 
Veterans Law Judge in May 2005.  The transcript has been 
obtained and associated with the claims folder.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  A psychiatric disorder, variously diagnosed as Paranoid 
Schizophrenia and Psychosis NOS was not incurred during the 
veteran's active military service or within the year 
following his separation from said service.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.   §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005).

2.  The criteria for the establishment of service connection 
for a psychiatric disorder are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 1137 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; see 
Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in November 2001, prior to the initial 
decision on the claim in June 2002.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO specifically informed the appellant in the November 
2001 letter as to what kinds of evidence was needed to 
substantiate the claim for service connection for a 
psychiatric disorder.  The veteran was informed that evidence 
towards substantiating his claim would be evidence of: (1) an 
injury in military service or a disease that began in or was 
made worse during military service, or an event in service 
causing injury or disease; (2) a current physical or mental 
disability; and (3) a relationship between his current 
disability and an injury, disease, or event in service.  He 
was further notified that service connection could be awarded 
for presumptive conditions, i.e. conditions that manifested 
to a compensable degree within one year after separation from 
active military service.  Moreover, the June 2002 rating 
decision, the February 2003 statement of the case (SOC), and 
July 2004 supplemental statement of the case, in conjunction 
with the November 2001 letter, sufficiently notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate that claim.  

While the veteran was not specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertained to the claim, he was notified of 
the evidence and information necessary to support his claim.  
Thus, the Board finds that he was fully notified of the need 
to give to VA any evidence pertaining to his claim.  

The Board believes the content of the notice provided to the 
veteran substantially complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to her.  

Service medical and personnel records, VA outpatient 
treatment records dated between 2002 and 2003, a November 
2003 VA examination report, and private medical records have 
been obtained in support of the claim on appeal.  The veteran 
presented testimony before the Board in May 2005.  The 
transcript has been obtained and associated with the claims 
folder.

The veteran is a recipient of Social Security supplemental 
income benefits.  Attempts were made to obtain any underlying 
medical records used in reaching the aforementioned 
determination from the Social Security Administration (SSA).  
The RO was notified in July 2002 that there were no medical 
records on file.  The Board notes that the veteran indicated 
that he was evaluated by a Dr. GM in connection with his SSA 
claim; however, as noted above, there are currently no 
medical records on file with the SSA.  Any further attempts 
to obtain outstanding medical records from SSA would be 
futile, as VA has been notified that the records sought do 
not exist.  38 C.F.R. § 3.159(c)(2).

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Analysis

The veteran contends that he is entitled to service 
connection for a "mental condition."  Specifically, he 
asserts that he was falsely arrested during service for a 
crime he did not commit.  He further contends that once the 
guilty party was brought forth, he was told by the Office of 
Special Investigations (OSI) not to reveal what happened to 
him or they would find him no matter where he lived.  The 
veteran has indicated that this has led to a constant fear of 
being "found" by OSI, which in turn has led to his present 
psychiatric disorder.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.

In this matter, the veteran's service and personnel medical 
records do not support his contention.  First, contrary to 
the veteran's present reports of suffering from nightmares 
and auditory hallucinations in service, the service medical 
records are wholly devoid of any mention of relevant 
treatment, symptoms or complaints of a psychiatric disorder.  
The veteran's June 1978 enlistment examination was negative 
for a psychiatric disorder.  Similarly, the June 1979 
separation examination indicated the veteran's psychiatric 
examination was normal.  The veteran did not complain of any 
impairment in mental status upon his June 1979 Report of 
Medical History taken in conjunction with his separation 
examination. 

Service personnel records do not contain any record of the 
veteran having been arrested for stealing radio equipment 
during service, his subsequent six-week detainment, or his 
ultimate release when the guilty party was found.  The 
veteran contends that he was "forced out" of the Air Force; 
however, personnel records indicate that the veteran was 
recommended for separation because he was found to have a 
pattern of off-duty conduct that was not in keeping with the 
standards of a member of the Air Force.  It was noted the 
veteran had four letters of reprimand for unlawful entry, 
failure to report for duty, and using profane language.  The 
veteran signed the recommendation and indicated that he did 
not request retention in the military.  The Board notes that 
at one time the veteran was suspected of impersonating an OSI 
agent, but there was insufficient evidence to support 
disciplinary action. 

The veteran has acknowledged the lack of evidence of his 
arrest, but has stated in various statements and testimony, 
that his failure to return to his job at the Weather 
Facsimile Switching Center (WFSC) was sufficient proof of his 
arrest.  To the contrary, the service personnel records 
indicate that in June 1979, it was recommended that the 
veteran undergo a complete reevaluation and placement into 
another career field for the following reasons: not 
performing to the best of his abilities at the WFSC; not 
having a good relationship with co-workers; and receiving a 
63% on this 'End of Course' examination. 

As noted above, the veteran's service medical and personnel 
records do not contain evidence of a false arrest or the 
subsequent development of a psychiatric disorder.  The first 
diagnosis of Paranoid Schizophrenia is dated in November 
2002, some 23 years after the veteran's separation from 
active duty service, and thus, outside the one-year 
presumptive period for psychoses.  38 C.F.R. §§ 3.307, 3.309.  

The Board finds that there was a 23-year evidentiary gap in 
this case between active service and the earliest medical 
evidence of Paranoid Schizophrenia.  The Board notes that the 
absence of evidence constitutes negative evidence against the 
claim because it tends to disprove the claim that a 
psychiatric disorder, variously diagnosed as Paranoid 
Schizophrenia and Psychosis NOS had its onset in service, 
which in turn resulted in a chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of a psychiatric 
disorder between the period of active duty and the initial 
diagnosis of Paranoid Schizophrenia in 2002 is itself 
evidence which tends to show that the claimed disorder did 
not have its onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Dambach v. 
Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that 
the absence of medical records during combat conditions does 
not establish absence of disability and thus suggesting that 
the absence of medical evidence may establish the absence of 
disability in other circumstances).  Thus, when appropriate, 
the Board may consider the absence of evidence when engaging 
in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 
261 (2003) (Steinberg, J., writing separately) (noting that 
the absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

Despite evidence of a current diagnosis of Paranoid 
Schizophrenia and Psychosis NOS, there is no evidence of 
record to substantiate the critical second and third 
components of the Gutierrez inquiry, as enumerated above.   
The service medical and personnel records do not support a 
finding of a psychiatric disorder during the veteran's active 
service.  

Upon VA examination in November 2003, the veteran was 
diagnosed with Paranoid Schizophrenia.  Post-traumatic stress 
disorder was ruled out.  The examiner opined that the 
veteran's Paranoid Schizophrenia was related to events in 
service, if the events actually occurred as stated by the 
veteran.  However, the Board is not required to accept 
doctor's opinions that are based upon the veteran's 
recitation of medical history.  See Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).  Further, medical history recorded by 
the veteran of the examiner, is not competent medical 
evidence of a diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 494, 494 (1992); LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

The November 2003 VA medical opinion is not probative of the 
matter on appeal.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also 
Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches, as is true of 
any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board).  The 
Board finds that the nexus opinion is equivocal at best.  The 
Board bases its conclusion on the doctor's own omission that 
"none of [the veteran's] records, back my opinion up."
See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the 
record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).  

While the veteran testified before the Board that his 
Paranoid Schizophrenia and Psychosis NOS have been present 
since his separation from active service and related thereto, 
his own statements as to the etiology of a disease do not 
constitute competent medical evidence.  spiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992) (holding that matters involving 
special experience or special knowledge require the opinion 
of witnesses skilled in that particular science, art, or 
trade).  The evidence is not in relative equipoise.  Thus, 
the preponderance of the evidence is against the claim, and 
the appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App at 54.


ORDER

Entitlement to service connection for a psychiatric disorder, 
variously diagnosed as Paranoid Schizophrenia and Psychosis 
NOS, is denied. 


	                        
____________________________________________
	MICHAEL LANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


